                                     Exhibit C

                             Form of Abandonment Notice




DOCS_LA:331905.4 76136/001
                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                         )
In re:                                                                   )   Chapter 11
                                                                         )
RTI HOLDING COMPANY, LLC, et al., 1                                      )   Case No. 20-12456 (JTD)
                                                                         )
                                    Debtors.                             )   (Jointly Administered)
                                                                         )


                                      NOTICE OF ABANDONMENT

       PLEASE TAKE NOTICE that, on October 7, 2020, the above-captioned debtors and
debtors in possession (collectively, the “Debtors”) filed voluntary petitions for relief under
chapter 11 of the Bankruptcy Code, 11 U.S.C. §§ 101-1532.

        PLEASE TAKE FURTHER NOTICE that, on [●], 2020, the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) approved an Order Establishing
Procedures for De Minimis Asset Transactions [Docket No. [●]] (the “Transaction Procedures
Order”), whereby the Bankruptcy Court authorized the Debtors to sell, transfer or abandon
certain non-core assets (collectively, the “De Minimis Assets”).
        PLEASE TAKE FURTHER NOTICE that, pursuant to the Transaction Procedures
Order, the Debtors propose to abandon the De Minimis Assets set forth and described on Exhibit

1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
.

    .



                                                          2
DOCS_LA:331905.4 76136/001
A attached hereto, which exhibit also sets forth the identities of holders of any liens, claims,
interests, and encumbrances on the De Minimis Assets known to the Debtors and the Debtors’
reasons for abandoning those De Minimis Assets.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Transaction Procedures
Order, any recipient of this notice may object to the proposed transaction within ten (10)
calendar days of service of this notice. Objections: (a) must be in writing; (b) must be
received within 10 calendar days of service of this notice; and (c) must be submitted by mail
or facsimile to (i) counsel to the Debtors, Pachulski Stang Ziehl & Jones LLP, 10100 Santa
Monica Blvd., 13th Floor, Los Angeles, California 90067, Attn: Richard M. Pachulski and
Malhar S. Pagay, mpagay@pszjlaw.com, and Pachulski Stang Ziehl & Jones LLP, 919 North
Market Street, 17th Floor, P.O. Box 8705, Wilmington, Delaware 19899-8705 (Courier 19801),
Attn: James E. O’Neill, joneill@pszjlaw.com; (ii) counsel to Goldman Sachs Specialty Lending
Group, L.P. (as administrative and collateral agent), Cleary Gottlieb Steen & Hamilton LLP, One
Liberty Plaza, New York, NY 10006, Attn: Sean A. O’Neal, Esq., soneal@cgsh.com); (iii)
counsel to counsel to TCW Direct Lending, Paul Hastings LLP, 515 S. Flower St., 25th Floor,
Los Angeles, CA 90071, Attn: Justin Rawlins, Esq., justinrawlins@paulhastings.com; (iv)
counsel to any statutory committee appointed in these cases; and (v) the Office of the United
States Trustee for the District of Delaware, 844 King Street, Suite 2207, Lockbox 35,
Wilmington, Delaware 19801, Attn: Linda Richenderfer, Esq., Linda.Richenderfer@usdoj.gov.
If you object, the Debtors may not abandon the De Minimis Assets unless you and the
Debtors consensually resolve the objection or upon further Bankruptcy Court order
approving the abandonment of such De Minimis Assets.




                                               3
DOCS_LA:331905.4 76136/001
